Citation Nr: 0306902	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  02-00 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran had active service from September 1965 to July 
1968. 

The veteran was granted service connection for PTSD 
(denominated by the RO at the time as post traumatic stress 
neurosis) in a September 1983 rating decision.  A 10 percent 
disability rating was assigned.  

In September 2000, the RO received the veteran's claim for an 
increase in the disability rating assigned for his PTSD.  In 
a May 2001 rating decision, the RO confirmed and continued 
the veteran's 30 percent rating.  The veteran disagreed with 
the 30 percent rating and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in December 2001.  

The veteran failed to report for a BVA hearing which was 
scheduled to be conducted in Washington, D.C. in August 2002.  
To the Board's knowledge, the veteran has offered no 
explanation as to why he was unable to appear and he has 
since made no request for another hearing.  Accordingly, the 
Board will proceed to a decision on this appeal as if the 
hearing request had been withdrawn.  
See 38 C.F.R. § 20.704(d) (2002).  




FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was notified by the May 2001 rating decision, by 
the June 2001 statement of the case (SOC), and by the April 
2002 supplemental statement of the case (SSOC) of the 
pertinent law and regulations and the need to submit 
additional evidence on his claim.   In the June 2001 SOC, the 
RO included a detailed description of the rating criteria 
applicable to PTSD and described why the evidence did not 
support a higher rating.  In January 2002, the RO asked the 
veteran for specific evidence, requesting that he obtain a 
statement from his employer showing the amount of time lost 
from work during the appeal period.  

Most significantly, a letter was sent to the veteran by the 
Board in January 2003, with a copy to his representative, 
which specifically referenced the VCAA.  Crucially, the 
veteran was informed by means of the January 2003 letter as 
to what evidence he was required to provide and what evidence 
VA would attempt to obtain on his behalf.  The letter 
explained that VA would obtain government records and would 
make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO requested and obtained the veteran's 
service medical records and service personnel records.  The 
veteran was afforded a VA examination in November 2000.  The 
veteran submitted private medical records from Dr. R.S.B. in 
August 2001.  In January 2002, the RO wrote to Dr. R.S.B. and 
requested any additional evidence in his possession.  The 
veteran's records were obtained in January 2002.  In response 
to the RO's January 2002 request for a statement from the 
veteran's employer, a statement was obtained in February 
2002.  There is no indication that there exists any evidence 
which has a bearing on this case which has not been obtained.  
The veteran did not respond to the January 2003 request for 
additional information and evidence. 

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated in his December 2001 VA 
Form 9 that he wanted a BVA Central Office Hearing in 
Washington, D.C.  A hearing was scheduled for August 2002.  
The veteran did not appear for that hearing.  The veteran's 
representative has submitted written argument in his behalf 
and the veteran submitted a detailed statement in November 
2001.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   



Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

Specific schedular criteria

Under Diagnostic Code 9411 [PTSD], the following levels of 
disability are included.

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores of 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].

Standard of review

It is the Board's responsibility to evaluate the entire 
record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims  (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).  He essentially contends that the level of 
impairment caused by his PTSD is more severe than is 
contemplated by the currently assigned 30 percent rating.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the veteran has 
been diagnosed with alcohol and marijuana abuse.  The law 
precludes compensation for primary alcohol abuse 
disabilities, and secondary disabilities that result from 
primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).

However, the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

The Board notes that, while it appears that the veteran has a 
past history of substance abuse, the recent evidence 
indicates that he is no longer abusing alcohol.  In October 
2000, Dr. R.S.B. stated that the veteran had avoided alcohol 
recently and that there was no drug use at that time.  In 
November 2000, a VA examiner stated that the veteran had been 
free from drinking and drug use for the prior 15 years.  
Based on this evidence, the Board will attribute all 
psychiatric symptoms to the veteran's service-connected PTSD.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD].  The veteran 
has been diagnosed as having PTSD, the Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

The Board has reviewed the evidence of record.  It appears, 
in general, that many of the symptoms displayed by the 
veteran, as reflected in the medical findings of record, are 
no more than moderate in degree.  However, the evidence is 
also reflective of the veteran's longstanding employment 
difficulties and medical findings attributing this to his 
PTSD.  Moreover, there is evidence of significant 
symptomatology associated with the veteran's PTSD, including 
impaired impulse control, which suggests his PTSD is 
significantly worse than is reflected by the current 30 
percent rating.  It is the conclusion of the Board that 
application of the schedular criteria to the veteran's 
symptoms more appropriately warrants a 70 percent rating, but 
that the evidence does not reflect total social or industrial 
impairment so as to warrant a 100 percent rating.  See 38 
C.F.R. § 4.7 (2002).  This conclusion is based on evidence 
demonstrating occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
and mood.  

The Board observes that the Court in Mauerhan v. Principi, 16 
Vet. App. 436 (2002) issued important guidance in the 
application of the current psychiatric rating criteria.  The 
Court stated that the specified factors for each incremental 
rating were examples rather than requirements for a 
particular rating.  The Court stated that the analysis should 
not be limited solely to whether the claimant exhibited the 
symptoms listed in the rating scheme.  Consistent with the 
foregoing, the Court also found it appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  The Board has approached its analysis with the 
Court's guidance in mind.  See also 38 C.F.R. § 4.21 (2002) 
[it is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases]. 

With respect to the specific schedular criteria, it is clear 
notes that not all of the criteria for a 70 percent rating 
have been met.  In particular, the evidence does not support 
such symptoms as obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant, spatial disorientation, or neglect of personal 
appearance and hygiene.  However, the evidence does show 
symptoms consistent with impaired impulse control, especially 
as described in the October 2000 examination report of Dr. 
R.S.B. and in the October 2000 VA examination report.  The 
veteran has also shown episodes of violence against family 
members.  In a September 1983 statement, the veteran stated 
that his first marriage ended after 5 years due to physical 
abuse of his wife and daughter.  In November 2000, the 
veteran was described as very irritable with outbursts of 
anger and poor concentration.  In October 2000, Dr. R.S.B. 
stated that the veteran becomes very paranoid around people.    

The evidence also refers to symptoms consistent with suicidal 
ideation, as described in the October 2000 examination 
report.  Dr. R.S.B. reported that the veteran experienced 
suicidal ideation after injuring his leg in a fall from a 
ladder.  In a February 1983 statement, the veteran stated 
that he thought of suicide many times.  In November 2001, the 
veteran stated that he had thoughts of ending his life at 
times.  It is noted that in the November 2000 VA examination 
report, the veteran denied suicidal or homicidal ideation at 
that time.  

The Board also notes evidence consistent with panic attacks.  
In October 2000, Dr. R.S.B. stated that when the veteran 
hears shots or loud noises, it causes him to run and take 
cover and frighten everyone around him with his bizarre 
interpretation of what is happening.  He described 
situational panic and anxiety.  In November 2000 VA 
examination, the veteran was said to have an exaggerated 
startle response. With respect to depression affecting the 
ability to function independently, appropriately and 
effectively, Dr. R.S.B. found in August 2001 that the veteran 
suffered from depression, which he described as severe.

With respect to difficulty in adapting to stressful 
circumstances (including work or a worklike setting), the 
Board finds that the veteran's occupational impairment is 
severe.  The Board's conclusion is based in part on findings 
from Dr. R.S.B.  In the October 2000 examination report, Dr. 
R.S.B. noted that after service, the veteran went through 
eight or ten jobs.  He would work for a while and then quit.  
He had a "short fuse" and frequently got into fights.  He 
had poor concentration, lack of motivation, a poor self-
image, and difficulty functioning in the workplace.  In the 
November 2000 VA examination, the veteran stated that he had 
30 jobs since service, the longest being 8 years duration.  
However, he was working at that time.  In a November 2001 
statement, the veteran stated that he had worked for 12 
different companies since his discharge.  The veteran stated 
that he was fine as long as he did not have to deal with 
people.  He described an incident in 1987 where he yelled at 
and threatened an Asian worker on the job because he was 
reminded of Vietnam.  He also described other incidents which 
present a picture of a very difficult and stressful work 
environment; one that is filled with conflict with his 
coworkers.  

In August 2001, Dr. R.S.B. stated that he was surprised that 
the veteran was able to work at all.  He insisted that the 
veteran should be reevaluated at the highest possible 
disability level.  In October 2001, Dr. R.S.B. stated that 
the veteran could not function at work.  He had bouts of 
anger that he could not control at times.  He stated that the 
veteran leaves himself and others at risk.  He has difficulty 
relating to superiors and cannot grasp even the simplest 
tasks.  He has difficulty in functioning on days following 
dreams.  To add some perspective to this, the November 2000 
VA examination showed that the veteran suffered recurrent 
distressing dreams of Vietnam 2 to 3 times per week, with 
recurrent intrusive distressing recollections.  Dr. R.S.B. 
stated that the veteran has to maneuver to accomplish even 
the simplest constructive situation.  He is disabled from any 
and all work, and found that work was detrimental to his 
health and well being.  He stated that he had a strong 
feeling that total disability should come about, and that 
total disability is absolutely necessary for this man to have 
any comfort in his life for the foreseeable future.  He 
recommend that the veteran refrain from work and get a 
disability on the work basis.  He stated that the veteran was 
quite ill and may never arise from this amount of illness.  

In February 2002, the veteran's employer submitted a 
statement attesting to having known the veteran for 10 years.  
He stated that the veteran has taken off 34 times for 
personal reasons since September 1999.  He blamed it on lack 
of sleep and nerves.  He stated that the veteran has mood 
swings, although he gets along well with fellow workers and 
was described as a valued and respected employee. 

With respect to inability to establish and maintain effective 
relationships, the Board finds that the veteran's social 
impairment may be characterized as severe, again based in 
part on the October 2000 examination of Dr. R.S.B.  Dr. 
R.S.B. stated that the veteran's two marriages had resulted 
in domestic confrontations that he was unable to deal with.  
He stated that the veteran becomes very paranoid around 
people, is not comfortable in groups, and avoids 
socialization.  A November 2001 statement from the veteran's 
mother shows that the veteran lost his friends because of his 
temper.  Also in November 2001, the veteran described himself 
as a loner who does not do well around others.

The November 2000 VA examination report shows that the 
veteran was incarcerated on several occasions due to 
"fleeing and eluding" and "reckless operation" of a motor 
vehicle.  The veteran was divorced at the time of the 
examination; his second marriage lasted 20 years.  The 
veteran was described as having only two friends and that his 
interaction was limited to talking with them once in a while.  
He had a markedly diminished interest in significant 
activities.  He does not like to go out at all and has 
feelings of detachment from others.  The examiner found that 
he was unable to experience feelings of love.  He avoids 
activities or situations that arouse recollections of 
Vietnam.  

The only GAF score of record comes from the November 2000 VA 
examination report.  That score of 65 is reflective of some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships. 

However, the Board notes that this GAF score does not appear 
to be consistent with the estimation of the overall severity 
of the veteran's PTSD as described by Dr. R.S.B., or indeed 
as described by the November 2000 VA examiner, who in the 
same report described the veteran's psychosocial stressors as 
severe.  Similarly, Dr. R.S.B. stated in October 2000 that 
the veteran's present mental status reflects a classic 
posttraumatic stress of the highest degree.  In August 2001, 
he described the veteran's condition as quite serious, as 
severe depression and PTSD, and as the most severe form of 
PTSD that he had seen in memory.  Further, in an October 2001 
letter, he stated that the veteran's PTSD was of the highest 
degree and may be one of the most debilitating and most 
crippling of all cases he has seen in the past 30 years.  

Thus, even though all of the criteria for the assignment of a 
70 percent disability rating have not been met, the Board 
concludes that the symptomatology of the veteran's PTSD, 
being reflective of severe impairment in occupational and 
social functioning, is more serious than the occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks contemplated for the 
30 percent level, and more severe than the reduced 
reliability contemplated for the 50 percent rating.  Rather, 
the veteran's symptomatology more closely approximates 
"deficiencies in most areas" as contemplated for the 70 
percent disability rating.  To that extent, the appeal is 
granted.  See 38 C.F.R. § 4.7 (2002).

Despite the descriptions of Dr. R.S.B. above, the evidence as 
a whole does not support a conclusion that the veteran has 
symptoms of total occupational and social impairment which 
would warrant the assignment of a 100 percent disability 
rating.  The evidence does not show such symptoms as gross 
impairment in thought processes or communication.  In 
November 2000, the veteran's intellectual function was 
described as average.  His speech was coherent and relevant.  
His general fund of knowledge was fairly good, and his 
judgment and insight fair.  The evidence does not show 
symptoms consistent with disorientation to time or place.  In 
November 2000, the veteran was noted as oriented to time, 
place and person.  

The evidence further does not show symptoms consistent with 
memory loss for names of close relatives, own occupation or 
own name.  There is evidence, described above, which suggests 
that the veteran does have some problems with memory and 
concentration, including on the job.  However, there is no 
evidence of  profound loss of memory, to the degree that the 
veteran cannot remember basic information, which would be 
consistent with the assignment of a 100 percent rating.  
In November 2000, the veteran's memory of remote and recent 
events was described as fair.  

The evidence further does not show symptoms consistent with 
persistent delusions or hallucinations.  In November 2000, 
the veteran denied delusions or hallucinations.  The evidence 
does not show symptoms consistent with grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene).

In determining that a 100 percent disability rating is not 
warranted, the Board relies on the veteran's own statements 
and on the medical evidence of record.  As to the former, the 
veteran himself does not appear to endorse symptoms of the 
overall severity required for a 100 percent rating as they 
are described above.  

Although Dr. R.S.B. has described the veteran's impairment as 
total, the evidence does not appear to support such a 
conclusion.  The veteran is in fact employed.  Further, his 
employer described him as a valued and respected employee.  
In a November 2001 letter, the veteran stated that he was 
mostly satisfied in a job that allowed him to function 
without having to deal with people.  The veteran does not 
contend that he is employed in anything less than 
substantially gainful employment, and the Board attaches 
significant weight to the veteran's current employment status 
as evidence against a finding of total industrial impairment.

In denying a 100 percent rating, the Board also places great 
weight on the evaluations of the trained psychiatrists who 
have interviewed the veteran.  As noted above, the only GAF 
score is 65, which is hardly congruent with the assignment of 
a 100 percent rating.

In essence, the objective evidence does not disclose the 
impairment of thought processes required for the assignment 
of a 100 percent rating, and the veteran himself does not 
appear to contend that his thought processes are impaired to 
that extreme.

For the reasons stated, the Board finds that the evidence 
supports an increased 70 percent rating for PTSD, but that a 
preponderance of the evidence is against a showing that the 
veteran's PTSD warrants a 100 percent rating.  To this 
extent, the veteran's claim of entitlement to an increased 
rating for PTSD is accordingly granted.

Extraschedular rating

In the SOC dated June 2001, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service connected PTSD.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. § 3.321(b)(1) (2002).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board acknowledges that the veteran experiences 
impairment in his  occupational functioning due to his PTSD.  
This has been addressed above.  However, such impairment is 
expressly contemplated in the rating currently assigned.  See 
38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  As discussed above, the veteran functions 
effectively at his job, although with some limitations, and 
he is considered to be a valuable employee.  

The veteran has not indicated that his service-connected PTSD 
has resulted in frequent periods of hospitalization.  Indeed, 
there is no evidence of hospitalization for PTSD.  The Board 
has been unable to identify any other factor consistent with 
an exceptional or unusual disability picture, and the veteran 
has pointed to none.

In short, the evidence of record indicates that the veteran's 
service-connected PTSD does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002).  Accordingly, an extraschedular 
evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the veteran is entitled to an 
increased, 70 percent, rating for PTSD.  

ORDER

The criteria for a 70 percent rating for PTSD have been met.  
To that extent, the claim for an increased rating is granted.



____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

